             Case 2:21-cv-00232-SAB        ECF No. 1           filed 07/30/21   PageID.1 Page 1 of 3




  1    John R. MacMillan, #27912
       MacMillan, Scholz, and Marks, P.C.
  2    900 SW Fifth Avenue, Suite 1800
       Portland, OR 97232
  3    Office: (503) 224-2165
       Facsimile: (503) 224-0348
  4
       Email: jmacmillan@msmlegal.com
  5    Attorney for Plaintiff

  6

  7

  8                                  UNITED STATES DISTRICT COURT

  9                                 EASTERN DISTRICT OF WASHINGTON

 10                                                 SPOKANE

 11

 12    STATE FARM MUTUAL AUTOMOBILE                      )
       INSURANCE COMPANY, as subrogee of                 )
 13    Dylan Fewkes,                                     ) Case No.:
                                                         )
 14                                                      )
                       Plaintiff,                        ) COMPLAINT
 15                                                      )
               vs.                                       )
 16                                                      )
       UNITED STATES FOREST SERVICE,                     )
 17                                                      )
                       Defendant.                        )
 18
               Plaintiff alleges:
 19
                                                          1.
 20
                                                JURISDICTION
 21
               (1.1)   This action is brought pursuant to Federal Tort Claims Act, 28 U.S.C. §2671, and
 22
       28 U.S.C. §1346(b).
 23
               (1.2)   Venue is properly within this District under 28 U.S.C. § 1402(b) as the acts com-
 24
       plained of occurred in the Eastern District of Washington.
 25
       ///
Page   1 – COMPLAINT
                                          MACMILLAN, SCHOLZ & MARKS, P.C.
                                                 ATTORNEYS AT LAW
                                                900 SW 5TH AVENUE, SUITE 1800
                                                  PORTLAND, OREGON 97204
                                                  TELEPHONE (503) 224-2165
           Case 2:21-cv-00232-SAB          ECF No. 1            filed 07/30/21   PageID.2 Page 2 of 3




  1                                                        2.

  2                                                   PARTIES

  3           (2.1)   Plaintiff, at all times material hereto, was an Illinois corporation duly authorized

  4    to transact insurance business in the State of Washington.

  5           (2.2)   Defendant, United States Forest Service, at all times material hereto, is a depart-

  6    ment of the United States of America, and is subject to the jurisdiction of this court.

  7                                                        3.

  8                                                    FACTS

  9           (3.1)   At all material times, Koala Drive was, and is now, a dedicated public roadway in

 10    the City of Omak, County of Okanogan, State of Washington.

 11           (3.2)   At all material times, Dylan Fewkes (“Fewkes”) was the owner and operator of a

 12    2003 Chevrolet Silverado K2500 HD, and defendant United States Forest Service was the owner

 13    of a Ford F150 operated by Bryan Campbell.

 14           (3.3)   On or about August 20th, 2019, Fewkes and defendant were operating their vehi-

 15    cles at or near Koala Drive in Omak, Washington. At said time, defendant did so negligently

 16    operate her vehicle so as to cause a collision with Fewkes’ vehicle, causing damage to Fewkes’

 17    vehicle.

 18                                                        4.

 19                                                 DAMAGES

 20           (4.1)   As a direct and proximate result of the negligence of said defendant, Fewkes ve-

 21    hicle sustained damage in the amount of $9,692.79.

 22           (4.2)   Prior to the accident set forth above, plaintiff had issued to Fewkes, as its insured,

 23    a policy of automobile insurance. Pursuant to the terms of the aforementioned insurance policy,

 24    plaintiff was obligated to pay, and did pay, property damage, rental and towing benefits in the

 25    total amount of $9,692.79. The amounts paid by plaintiff were reasonable.

Page   2 – COMPLAINT
                                           MACMILLAN, SCHOLZ & MARKS, P.C.
                                                  ATTORNEYS AT LAW
                                                 900 SW 5TH AVENUE, SUITE 1800
                                                   PORTLAND, OREGON 97204
                                                   TELEPHONE (503) 224-2165
           Case 2:21-cv-00232-SAB          ECF No. 1         filed 07/30/21     PageID.3 Page 3 of 3




  1           (4.3)   Plaintiff is hereby subrogated to all rights of its insured against defendant to the

  2    extent of its payments.

  3           WHEREFORE, plaintiff prays for judgment against defendant as follows:

  4           (a)     For property damages, rental and towing expenses in the amount of $9,692.79;

  5           (b)     For statutory attorney fees pursuant to RCW 4.84.250;

  6           (c)     For statutory interest on the judgment pursuant to RCW 4.56.110; and

  7           (d)     For plaintiff's costs and disbursements and such other and further relief as the

  8    court deems just and proper.

  9           DATED this Friday, July 30, 2021.

 10                                                   MacMILLAN, SCHOLZ, & MARKS, P.C.

 11

 12                                                   By:       /s/ John R. MacMillan
                                                              JOHN R. MACMILLAN, #27912
 13                                                           jmacmillan@msmlegal.com
                                                              Of Attorneys for Plaintiff
 14                                                           MacMillan, Scholz & Marks, P.C.
                                                              900 SW 5th Avenue, Suite 1800
 15                                                           Portland, OR 97204

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

Page   3 – COMPLAINT
                                          MACMILLAN, SCHOLZ & MARKS, P.C.
                                                 ATTORNEYS AT LAW
                                                900 SW 5TH AVENUE, SUITE 1800
                                                  PORTLAND, OREGON 97204
                                                  TELEPHONE (503) 224-2165
